Exhibit Execution Copy FIFTH AMENDMENT TO NOTE PURCHASE AGREEMENT (2005) This Fifth Amendment dated as of December 21, 2009 (this “Fifth Amendment”) to the Note Purchase Agreement dated as of September 29, 2005 as amended by the First Amendment thereto dated February 1, 2008 and the Second Amendment thereto dated as of February 17, 2009 and the Third Amendment thereto dated as of September 15, 2009 and the Fourth Amendment thereto dated as of September 18, 2009 (the “Note Purchase Agreement”) is between Modine Manufacturing Company, a Wisconsin corporation (the “Company”), and each of the institutions which is a signatory to this Fifth Amendment (collectively, the “Noteholders”). RECITALS: A.
